Dismissed and Memorandum Opinion filed March 24, 2022.




                                     In The

                      Fourteenth Court of Appeals

                             NO. 14-22-00042-CV

   TAYLOR MORRISON OF TEXAS INC. AND TAYLOR WOODROW
          COMMUNITIES-LEGUE CITY, LTD, Appellants
                                       V.

                        GINGER M. WOOD, Appellee

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 20-CV-0533

                         MEMORANDUM OPINION

      This is an attempted appeal from a discovery and docket control order
signed January 4, 2022. Generally, appeals may be taken only from final
judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When
orders do not dispose of all pending parties and claims, the orders remain
interlocutory and unappealable until final judgment is rendered unless a statutory
exception applies. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.
2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding). The docket control order being appealed is neither a final judgment,
nor an appealable interlocutory order. See Thomas v. Pugliese, No. 02-17-00407-
CV, 2017 WL 6616243 at *1 (Tex. App.—Fort Worth Dec. 21, 2017, no pet.)
(mem. op.) (dismissing appeal of scheduling order for want of jurisdiction).

      On March 1, 2022, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before March 14,
2022. See Tex. R. App. P. 42.3(a). Appellant did not respond.

      Accordingly, the appeal is dismissed.



                                  PER CURIAM




Panel consists of Justices Wise, Hassan, and Spain.




                                         2